Citation Nr: 1743183	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and A.A.



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and a September 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this issue in October 2014 for further development.  That development was completed, and the case has since returned to the Board for appellate review.

The Board notes that the Veteran has submitted additional evidence since the last supplemental statement of the case (SSOC).  However, in a July 2017 brief, the Veteran's representative provided a waiver of the RO's initial consideration of such evidence.

The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in February 2016.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.901, 20.903 (2016).  In March 2017 and July 2017, the Veteran's representative submitted a responsive written appellate brief. See 38 C.F.R. §§ 20.901, 20.903 (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.

2.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss and tinnitus are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  A June 1967 enlistment examination found his ears and drums to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
15 (25)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE: The audiogram indicates that American Standards Association (ASA) units were used in such testing rather than International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In order to facilitate data comparison, the original findings are listed and have been converted to ISO-ANSI standards, as represented by the figures in parentheses.)

The Veteran also denied having a medical history of ear trouble and hearing loss at the time of his enlistment examination.

The Veteran later sought treatment in August 1970 with complaints of left ear drainage, and he was diagnosed as having a ruptured tympanic membrane.  There was no mention of hearing loss or tinnitus.  It was noted later that month that the ear drum was healing well. 

A November 1971 separation examination also found the Veteran's ears and drums to be normal.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
10
LEFT
0
5
5
20
10

A normal "PULHES" profile of "1" was assigned for the "H" (hearing) category. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (PULHES profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  He again denied having a medical history of hearing loss.  He did report having a history of ear trouble, but it was noted that he was referring to a punctured ear drum.  There was no mention of tinnitus or ringing in his ears.

The Board finds that neither sensorineural hearing loss and tinnitus nor manifestations sufficient to identify either disease entity are shown during service. Rather, the hearing tests taken during his military service were normal, and the Veteran denied having any history of ear trouble other than a punctured ear drum.  While the Veteran has since stated that his hearing loss and tinnitus began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss or tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303 (b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence showing that the Veteran had sensorineural hearing loss or tinnitus manifest to a compensable degree within one year of his military separation. 

The Board does acknowledge the lay statements made by the Veteran and his family members indicating that he has had hearing loss and tinnitus in service. See e.g. July 2011 VA examination report and August 2011 statement from Veteran (reported ringing in his ears since service); September 2011 statement from D.M. (initials used to protect privacy)( indicated Veteran had experienced hearing disorders since service); June 2013 hearing testimony (experienced ringing in his ears in service); September 2013 statement from his daughter (recalled him having hearing issues during her childhood); April 2015 VA examination reports (Veteran reported ringing in his ears in service).  Laypersons are competent to report observable symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303 (a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran and his family members are competent to state that he has had difficulty hearing and ringing in his ears since his military service.  However, those allegations are inconsistent with the contemporaneous record.  As previously discussed, the service treatment records are negative for any complaints, treatment, or diagnosis in service, and he denied having a medical history of ear trouble other than a punctured ear drum at the time of his separation from service.  The Board notes that the Veteran likely would have reported hearing problems or ringing in his ears at that time given the fact that he did report the problems with an ear drum.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, upon objective testing in November 1971, his hearing was documented as being normal.  As such, there is actually affirmative evidence showing that he did not have hearing loss or tinnitus in service or shortly thereafter. The Board finds that this affirmative evidence, including objective testing, outweighs the more recent assertions of an onset in service.

In addition, the Veteran has made inconsistent statements regarding the onset and history of his hearing loss and tinnitus.  In this regard, a private medical record dated in June 1999 specifically noted that the Veteran denied having any hearing loss or tinnitus.  He also stated during the April 2015 VA hearing loss and tinnitus examination that his hearing loss "may have began while in service," whereas he told the April 2015 VA ear conditions examiner that he first began to notice bilateral hearing loss a few years after service.  During the June 2013 hearing, he did not recall having hearing loss in service.

The Board further notes that the Veteran separated from service in December 1971, and his daughter was born in 1973.  Thus, her statement regarding the Veteran's hearing disorders during her childhood would not demonstrate that he had hearing loss and tinnitus in service or within one year thereafter.

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's hearing loss and tinnitus did not manifest in service or within one year thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has asserted that he was exposed to noise exposure in service which caused his bilateral hearing loss and tinnitus.  The Veteran is considered competent to relate a history of noise exposure during service.  The Board also notes that he had a ruptured tympanic membrane in service to which he has indicated that his current disorders could be related.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards, as well as tinnitus. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.

The July 2011 VA examiner noted that the Veteran was exposed to hazardous noise levels while in service, but also observed that the hearing testing performed at the time of his enlistment and separation did not reveal hearing damage.  There was no significant threshold shift beyond normal variability in service.  Therefore, he opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure while in service.  The Board finds that this medical opinion has limited probative value because the examiner appears to have based his opinion solely on the fact that the Veteran did not have the disorders in service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In an April 2015 VA medical opinion, a VA examiner opined that it is less likely as not the Veteran's hearing loss and tinnitus are caused by or a result of noise exposure while in service.  He conceded that the Veteran had noise exposure in service, but stated that he did not have a noise injury in service because there was no significant threshold shift beyond normal variability.   In rendering his opinion, the examiner cited to the Institute of Medicine study regarding the relationship between noise exposure, noise injury, and delayed onset hearing loss.  The examiner commented that delayed onset hearing loss and tinnitus are unlikely to occur in the absence of objectively verifiable noise injury and the association between tinnitus and noise exposure cannot be assumed to exist.  However, in rendering this opinion, the examiner did not indicate whether he converted any audiometric results using ASA standards to ISO-ANSI standards to facilitate data comparison.  In this regard, the Board notes that the Veteran was provided an enlistment examination in June 1967.  Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  Thus, this opinion also has somewhat limited probative value.

An April 2015 VA ear condition examiner also noted that the Veteran had a two millimeter residual scar over the mid tympanic membrane, although there were no perforations.  However, in the opinion discussed above, the examiner found that the Veteran's hearing loss and tinnitus were not related to any left tympanic membrane perforation in service.

As noted above, Board requested a VHA medical opinion in this case, which was provided in July 2016.  The examiner concurred with the previously rendered opinions that the Veteran's hearing loss and tinnitus are less likely than not related to his military service, to include noise exposure and a left ear tympanic membrane perforation therein.  In so doing, he reviewed the Veteran's service treatment records, considered the conversions for data comparison, and noted that they did not document hearing loss or tinnitus and that they actually revealed some improvement.  He also indicated that the hearing test results in 2010 were not consistent with the pattern of noise-induced hearing loss.  Thus, the objective evidence (audiograms) did not provide evidence on which to conclude that the Veteran's current hearing loss was caused by or the result of his military service, including noise exposure therein.  He also explained that high frequency hearing loss is most susceptible to the effects of aging and other known causes.  He further noted that the Veteran had denied having hearing loss and tinnitus in 1999.  Therefore, given the documentation and the lack of other medical records showing hearing loss prior to 2010, he believed that the hearing loss and tinnitus began sometime after the Veteran's separation from service in 1971 and after the 1999 medical evaluation.  

The July 2016 VHA examiner also acknowledged the lay statements submitted in this case and noted that they may be indicators of hearing loss and tinnitus, but found that they do no refute the fact that the Veteran had normal hearing at discharge and denied having hearing loss and tinnitus in 1999.

With respect to the left ear tympanic membrane perforation, the July 2016 VHA examiner concurred with the opinion provided by the April 2015 VA ear conditions examiner.  He explained that hearing loss related to the physical function of the Veteran's tympanic membrane caused by the documented perforation or residual scarring would have manifested itself as a conductive hearing loss or hearing loss with a conductive component.  In addition, an abnormal finding would have been noted on the immitance testing performed during the VA examination.  Such abnormalities were not found on the Veteran's VA examination.  Instead, he has sensorineural hearing loss, which is not the type of hearing loss that would have been found if the Veteran's past tympanic membrane perforation or current scarring was contributing to his hearing problems.  The examiner further commented that the medical literature does not support a finding that tinnitus would be caused by a past, healed tympanic membrane perforation or scarring.

In rendering this opinion, the July 2016 VHA examiner performed a thorough review of the claims file and provided an extensive bibliography for the medical literature review performed.

The Board does acknowledge that the Veteran submitted an October 2016 medical opinion from B.B., a private audiologist.  She noted his entrance and separation examinations as well as his miliary noise exposure.  She indicated that his hearing loss had deteriorated to a severe, high frequency sensorineural hearing
loss, accompanied by tinnitus, an associative symptom of the hearing loss.  She also explained that noise-induced hearing loss follows the pattern of high frequency sensorineural hearing loss and typically decreases over time; the damage is cumulative in nature.  B.B. stated that, while there is no guarantee of the origin of his hearing loss, this is a common pattern and fits the criteria for noise-induced hearing loss as a result of high levels of unprotected noise exposure in the military.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

The Board finds that, after weighing the evidence, the July 2016 VHA examiner's opinion is the most probative evidence of record.  The VHA examiner provided a medical opinion supported by a thorough rationale and discussion of the Veteran's medical history and relevant facts.  He also cited to medical literature in support of the claim.  In contrast, B.B. did not discuss all of the relevant facts in this case, such as the fact that the Veteran's service treatment records were negative for any complaints or treatment of hearing loss and tinnitus and the fact that he did not have hearing loss or tinnitus for many years following his military service.  Likewise, she did not support her opinion that the delayed onset of these disorders was caused by his military noise exposure with any reference to medical literature. 

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the July 2016 VHA examiner who provided a more thorough rationale supported by the record and medical literature.

The Board does note that the Veteran himself has stated that his current hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of his hearing loss and tinnitus that manifested many years after service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the July 2016 VHA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's medical history.

Based on the foregoing, the competent, credible, and most probative evidence does not show that the Veteran's bilateral hearing loss and tinnitus manifested in service or to a compensable degree within one year of his separation or that such disorders are otherwise related thereto.  For these reasons, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


